Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Analysis
In claim 15, the term “OI” is defined in the Specification:
“In the present disclosure, the OI value of the positive electrode material layer is a ratio of a peak area of (003) diffraction peak to a peak area of (110) diffraction peak in an X-ray diffraction pattern of the positive electrode plate.” [0087]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Shi (US 2019/0305365).  Shi discloses the additives claimed in claim 1 (Refer to formula 1 in [0012] of Shi), but does not disclose nor suggest: 
a diffusion rate v of the electrolytic solution in the electrode body is in a range of 0.01 pg/s to 5pg/s, and
the diffusion rate v satisfies: v = y x H/L, in which y is an electrolytic solution absorption rate of the positive electrode plate, in unit of pg/s; and
H is a maximum length of the side portion in the width direction (Z) of the electrode body, in unit of mm; and
L is a length of the electrode body in the axial direction (X), in unit of mm; and 
the H and L satisfy: 0.05<H/L<0.8; and
y of the positive electrode plate is in a range of 0.15u,g/s to 7.25u,g/s, as recited in claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724